 

 

 

.
>
AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

information associated with the Apple ID and iCloud account)
grindfamily1@gmail.com that is stored at premises )
controlled by Apple Inc. )
)
)

enero 14-9684 (NS)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that J have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
mi evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed;
CO property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 USC 1951(a), 924(c), and 922(g)(1).

The application is based on these facts: See attached affidavit.

CL] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

—

 

 

Applicant’s signature

ATF Special Agent Frank Rutter
Printed Name and Title

 

Sworn to before me and signed in my presence:

Date! O/, 2a We.
MN arnke, Tt ° ae) pew a

i : Mi i in . Joseph , U.S. istrate Jud
City and State: Milwaukee, Wiseansin se68-NJ Filed 02/26 SO Ste ate Nom TIRERMeT Se eee

 

 

 
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Frank Rutter, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I make this affidavit in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Apple Inc. (hereafter “Apple”) to
disclose to the government records and other information, including the contents of
communications, associated with the Apple ID and iCloud account grindfamily 1 @gmail.com that
is stored at premises owned, maintained, controlled, or operated by Apple, a company
headquartered at 1 Infinite Loop, Cupertino, CA. The information to be disclosed by Apple and
searched by the government is described in the following paragraphs and in Attachments A and B.

2. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), and have been since 2015. As an ATF Agent, J have conducted firearms
trafficking investigations involving violations of 18 U.S.C. § 922(a)(6), commonly referred to as
“lying and buying” as well as investigations related to the unlawful use and possession of firearms
by previously convicted felons in violation of 18 U.S.C. § 922(g)(1). Additionally I have
conducted and participated in investigations involving violations of 18 U.S.C. § 924(c) (Use of a
firearm in furtherance of crime of violence or drug trafficking crime). I have had a variety of
formal, informal, and on the job training in the investigation of illegal firearms possession and
trafficking. I have participated in the execution of search warrants in which firearms were seized;
and I am familiar with the street name(s) of firearms and firearm related topics.

3. The facts contained in this affidavit are known to me through my personal

knowledge, training, and experience, and through information provided to me by other law

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 2 of 27 Document 1
 

enforcement officers, who have provided information to me during the course of their official
duties and whom I consider to be truthful and reliable.

4, This affidavit is intended to show simply that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

5. Based on the facts as set forth in this affidavit, there is probable cause to believe
that the information described in Attachment A contains evidence, instrumentalities, and/or fruits
of violations of Title 18, United States Code, Sections 1951(a) (Hobbs Act robbery), 924(c) (use
of a firearm during a crime of violence), and Title 18, United States Code, Section 922(g)(1) (felon
in possession of a firearm), as described in Attachment B.

JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(33)(A)(@).

PROBABLE CAUSE

7. On October 2, 2019, in the morning, an employee at the AT&T store located at
3543 South 27" Street, Milwaukee, Wisconsin, reported to the Milwaukee Police Department that
at about 10:45 a.m. he had noticed a blue 4 door Hyundai Elantra backed in by a dumpster near
the store. The car was occupied by two individuals who ducked down as he drove past them. Inside
the store, the employee saw a black male approach the front door and attempt to open it. The
employee stated that since a previous armed robbery on September 20, 2019, they keep the front
door locked and only open it for customers. The subject then turned and walked away in the

direction of the Hyundai. The employee left the store and drove thru the parking lot. He saw the

2

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 3 of 27 Document 1
subject getting into the passenger door of the Hyundai. The employee took a photograph of the
blue Hyundai with his cell phone as the car left the parking lot

8. Based upon the witness description and the recovered surveillance footage, the
driver was a black male, wearing black clothing and weighing approximately 240 pounds. The
passenger was a black male, early 30’s, 5’8” to 5°9” tall, approximately 200 pounds, dark
complexion, wearing a white baseball cap, zippered gray hooded sweatshirt with “Everlast” across
the chest, bleached/distressed style blue jeans, black gloves, and a black sunglasses.

9. On October 2, 2019, at approximately 7:49 p.m., two masked subjects entered the
Sprint store located at 4550 South 27" Street, Milwaukee, Wisconsin. Subject #1 demanded an
employee go to the back room of the store. Subject #2, armed with a black handgun, threatened
the victims that if they moved he would shoot them. Subject #1 told Subject #2 to have the other
victims moved into the back room. The subjects demanded the employee open the safe where the
cellular telephones were kept. Once the safe was open, the cellular phones were placed into black
garbage bags. The subjects fled. Sprint was a business involved in interstate commerce at the time
of the robbery.

10. Based upon witnesses’ descriptions and the recovered surveillance footage, Subject
#1 was a black male, approximately 30 years of age, approximately 5’7” tall, approximately 365
pounds, heavy build, wearing a black hooded sweatshirt, gray pants, black shoes, gloves, and a
black face mask. Subject #2 was described as a black male, approximately 25 years of age,
approximately 5710” tall, approximately 170 pounds, medium build, wearing a zippered gray
hooded sweatshirt with “Everlast” across the chest, bleached/distressed style blue jeans, gloves,
and a black mask. The firearm, which was brandished during the robbery, was described as a black,

semi-automatic handgun.

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 4 of 27 Document 1
 

11. Lawenforcement collected video from the Sprint store and conducted a canvas in
the area, which resulted in several surveillance videos being recovered and reviewed. These videos
captured the subjects exiting from and fleeing in a blue Hyundai Elantra.

12. On October 7, 2019, at approximately 12:18 p.m., an armed and masked subject
entered the Sprint store located at 1316 South Ist Street, in Milwaukee, Wisconsin. The subject
was armed with a handgun. The subject demanded phones to be placed into the bag he produced.
The subject ordered them to hurry or he would shoot. After the phones were placed into the bag,
the subject fled and was observed entering a blue hatchback sedan parked in front of the store.
Over 20 devices were taken in the robbery. Sprint was a business involved in interstate commerce
at the time of the robbery.

13. | Based upon witnesses’ descriptions and the recovered surveillance footage, the
subject is described as a black male, approximately 230 pounds, heavy build, wearing a black ski
mask, black hooded sweatshirt, gray jogging pants and gloves. The firearm, which was brandished
during the robbery, was described as a black semi-automatic handgun.

14. | Law enforcement collected video from the Sprint store and conducted a canvas in
the area, which resulted in several surveillance videos being recovered and reviewed. These videos
captured a blue Nissan Versa parked in the area before the robbery, from which the subject exited.
After the robbery, the subject returned to the vehicle and put the black garbage bag in the trunk.
The subject then drove away. The rear of the Versa had the make and model identifiers covered.

15. On October 29, 2019, at approximately 11:34 a.m., two masked subjects entered
the T-Mobile store, located at 1528 South 108" Street, West Allis, Wisconsin. One subject was
armed with a silver and black handgun. The victims were forced into a back room of the store and

told to lie down. A store employee was told to open the safe containing cell phones and another

4

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 5of27 Document 1
 

safe that contained cash. The phones were placed into black garbage bags. The cash, consisting of
two $100 bills, two $50 bills, and rolls of quarters, was taken. The subjects then fled the store. T-
Mobile was a business involved in interstate commerce at the time of the robbery.

16. Based upon witnesses’ descriptions and the recovered surveillance footage, Subject
#1 was described as a black male, possibly in his 30s, 5’8” to 5’9” tall, approximately 250 pounds,
wearing a gray ski mask, dark navy blue puffy jacket, and gloves. Subject #2 was described as a
black male, possibly in his 30s, approximately 6’0” tall, approximately 200 pounds, wearing a
gray mask, dark clothing, and gloves. The firearm, which was brandished during the robbery, was
described as a silver and black semi-automatic handgun.

17. Responding squads tracked the subject vehicle, identified as a blue Hyundai
Elantra, which fled at a high rate of speed when officers attempted to stop the vehicle. As squads
pursued the Elantra, it crashed in the alley in the 1300 block of South 37" Street, Milwaukee.
Richard Tolbert exited the front passenger door and attempted to flee on foot but had a physical
injury and was taken into custody. After a police perimeter was established and officers conducted
a search of the area, Maurice Tolbert was taken into custody hiding in some foliage at the rear of
1313 South 35" Street. Law enforcement recovered the key fob to the Elantra where Maurice
Tolbert was hiding.

18. | The make and model emblems of the Elantra were covered with black electrical
tape and a Wisconsin license plate, which was subsequently determined to have been reported as
stolen, was attached over the Illinois plate registered to the Elantra, AZ-31096.

19. Along the flight path of the Elantra, officers recovered a loaded Taurus G2C 9mm
silver and black handgun, bearing serial number TMD66339. This firearm had previously traveled

in interstate commerce.

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 6 of 27 Document 1
 

20. A Wisconsin State search warrant was executed on the Elantra. The items stolen
from the T-Mobile were recovered in the trunk. Clothing, masks, and gloves consistent with the
witnesses’ descriptions and surveillance video in the T-Mobile robbery were located in the Elantra.
Additionally, a black mask consistent with the masks worn in the October 2, 2019 and October 7,
2019 robberies was recovered from the Elantra. No personal cell phones were recovered.

21. A check of the Milwaukee County Criminal Justice Facility records for Maurice
Tolbert reflected that A.P., 18XX West Wells, Milwaukee, WI, with phone number 414-865-3055
was listed as his emergency contact.

22. OnNovember 1, 2019, at approximately 12:50 p.m., Maurice Tolbert called phone
number 414-865-3055 from custody. During the recorded call, Maurice Tolbert identified the
female as “Angel.” He further provided her with the passcode to his phone, 329726, and
information associated with his Apple ID (Grindfamily1@gmail.com, Lovelifeloyalty12). Based
on that phone conversation, it was reasonable to assume that A.P. was in possession of Maurice
Tolbert’s phone and had access to Maurice Tolbert’s stored iCloud information.

23. Based on my training and experience, I know that evidence of armed robberies is
commonly found on the cellular phones belonging to the armed robber(s). This evidence often
includes web-based searches for cellular telephone stores, contacts with individuals who purchased
the stolen devices after the robberies, photographs of robbery proceeds or firearms used, price lists
for the stolen phones, communication with co-conspirators, discussions related to, and the source
of, any weapons used, and other similar evidence. In addition, I know that evidence found on
cellular devices is commonly backed up, or stored, in “cloud” type services in the event a device
is lost, stolen or damaged. As a result, law enforcement seeks access to Maurice Tolbert’s stored

iCloud information.

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 7 of 27 Document 1
 

24. — Records show that the recovered handgun, the Taurus G2C 9mm pistol bearing
serial number TMD66339, was purchased by A.P. on October 6, 2019, the day before the October
7, 2019 Sprint robbery in which a consistent handgun was brandished. A.P. purchased the handgun
at Dunham’s Discount Sports, at 2550 South 108" Street, West Allis, WI. The purchase records
reflect that A.P. provided her address as 11XX South Layton Blvd., Milwaukee, Wisconsin.

25. | Maurice Tolbert is a convicted felon, and is therefore not lawfully allowed to
purchase or possess a firearm himself.

26. On November 13, 2019, a Milwaukee Police Officer observed a gray Jeep Grand
Cherokee with a REO Motors Dealer placard parked across the street from the apartment located
at 508 North 28" Street. The Officer recorded the VIN on the vehicle as 1J4RR6GT8BC558075.
A query of VIN 1J4RR6GT8BC558075 identified the registered owner as A.P., with listed address
of 11XX South Layton Blvd., Milwaukee, Wisconsin, license plate AHC-6404.

27. On November 14, 2019, law enforcement conducted surveillance at 508 North 28"
Street, Milwaukee, WI. At approximately 6:40 a.m., officers observed A.P. exit the apartment and
brush snow off the gray Jeep Cherokee bearing REO Motors Dealer placard. A.P. returned to 508
North 28" Street and exited a few minutes later with two children. They entered the Grand
Cherokee and departed.

28. On November 15, 2019, law enforcement officers executed a federal search warrant
on the residence at 508 N. 28" Street, in Milwaukee. Various items of evidentiary value were
recovered including, but not limited to, firearm boxes and records, ammunition, firearm
magazines, cellular devices, and drug paraphernalia such as a “kilo press.” Officers also recovered
some of the clothing consistent with the clothing worn by one of the suspects in the October 2,

2019 robbery and the October 7, 2019 robbery.

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 8 of 27 Document 1
 

29. Additionally, A.P. was interviewed regarding her knowledge of and involvement
in the criminal violations being investigated. During this interview, A.P. explained that she had
purchased multiple firearms for her boyfriend, Maurice Tolbert, who she knew to be a convicted
felon. Ultimately, A.P. admitted to purchasing at least five firearms for Maurice Tolbert. A.P.
explained that she does not know how firearms operate, and would never have purchased a firearm
on her own because she felt she did not need to own firearms. Maurice Tolbert accompanied her
to the gun stores, selected the firearms, and provided the cash to purchase the firearms on all but
two (2) occasions. Maurice Tolbert then was the primary owner of the firearm. A.P. explained
instances when Maurice Tolbert would return home and state he had been robbed and someone
had stolen his firearm which would lead to her purchasing another firearm for him.

30. A.P. viewed still photos from the October 2, 2019 casing incident and robbery and
the October 7, 2019 robbery. A.P. identified the suspect in the October 2, 2019 casing incident as
someone who “favored” Richard Tolbert, although she had only seen Richard Tolbert on a couple
of occasions. A.P. identified the firearm in the October 7, 2019 robbery as the firearm she
purchased on October 6, 2019 from Dunham’s for Maurice Tolbert.

31. During the interview with investigators, A.P. provided her telephone number as
414-865-3055 and provided Maurice Tolbert’s telephone number as 312-978-8447.

32. Since A.P.’s interview, investigators have obtained firearms purchase records from
several federal firearms dealers. In total, investigators have collected documents showing that
A.P. has purchased at least six firearms since 2013. Those records reflect that on the following
dates, A.P. purchased the following firearms:

a. January 6, 2013 —A.P. purchased one (1) firearm from Cabela’s (FFL: 3-41-02642)

located at 20200 Rogers Drive in Rogers, MN.
8

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 9 of 27 Document 1
 

i. Manufacturer: North American Arms, Model: Mini, SN: E244884, Type:
Revolver, Caliber: .22
b. December 1, 2017 — A.P. purchased one (1) firearm from Cabela’s (FFL: 3-41-
04460) located at 8400 Hudson Road, Woodbury, MN.
i. Manufacturer: Sccy Ind., Model: CPX-2, SN: 550661, Type: Pistol, Caliber:
9mm
c. March 11, 2019-—A.P. purchased one (1) firearm from Gander Outdoors (FFL: 3-
31-09388) located at 6802 118" Avenue, Kenosha, WI.
i. Manufacturer: Taurus International, Model G2C, SN: TLO79819, Type:
Pistol, Caliber: 9mm
d. April 11, 2019 — A.P. purchased one (1) firearm from Gander Outdoors (FFL: 3-
31-09388) located at 6802 118" Avenue, Kenosha, WI.
i. Manufacturer: Glock, Model 26, SN: BGBS346, Type: Pistol, Caliber:
9mm
e. May 20, 2019-—A.P. purchased one (1) firearm from Gander Outdoors (FFL: 3-31-
09388) located at 6802 118 Avenue, Kenosha, WI.
i. Manufacturer: Taurus International, Model G2C, SN: TMA80238, Type:
Pistol, Caliber: 9mm
f. October 6, 2019 — A.P. purchased one (1) firearm from Dunham’s (FFL: 3-39-
17457) located at 2550 S. 108" Street, West Allis, WI.
i. Manufacturer: Taurus International, Model: G2C, SN: TMD66339, Type:

Pistol, Caliber: 9mm

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 10 of 27 Document 1
33. On November 19, 2019, SA Rutter reviewed publicly viewable portions of
Facebook accounts and located Facebook profile with vanity name “Grind At Godspeed”
(Facebook User ID 100014374597965).

34. SA Rutter located a Minnesota Department of Transportation (DOT) driver’s
license image (dated 4/23/18) of Maurice Tolbert and compared it to the publicly viewable images
on the aforementioned Facebook page “Grind At Godspeed” — ID 100014374597965. The images
appeared consistent and to represent the same individual.

35. During further review of the publicly viewable portion of the Facebook page “Grind
At Godspeed” — ID 100014374597965, SA Rutter located multiple links to a YouTube music video
titled “HE SAY SHE SAY MR.GRIND F/ AK OF DO OR DIE (OFFICIAL VIDEO).” This video
was posted June 20, 2019 by “Mr. Grind.” In the video, Maurice Tolbert is in possession of what
appeared to be a small Glock-style handgun with an extended magazine. Below are two (2)

screenshots from the aforementioned video.

 

10

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 11 of 27 Document 1
 

36. | The handgun shown in the video appears consistent with the Glock model 26 pistol
purchased by A.P. on April 11, 2019. Additionally, three (3) Glock 9mm magazines were
recovered during the aforementioned search warrant at 508 N. 28" Street in Milwaukee, WI on
November 15, 2019.

37.  A.P. also explained during her interview with investigators on November 15, 2019,
that based upon Maurice Tolbert’s instructions, she had erased the contents of Maurice Tolbert’s
iPhone and sold the phone. Affiant is aware that if an Apple iCloud user is logged into an Apple
device, they must “sign out” of their account prior to the device being erased and reset to factory
settings. Based on this information, it is reasonable to believe that Maurice Tolbert utilized
Apple’s iCloud services and that A.P. successfully erased his device using the information

provided to her on November 1, 2019, by Maurice Tolbert. However, it is also reasonable to

11

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 12 of 27 Document 1
 

believe that the information that was uploaded to Maurice Tolbert’s Apple iCloud has not been
affected by A.P.’s disposal of the contents of the device.

38. | OnNovember 19, 2019, SA Rutter sent a preservation request to Apple Inc., for the
account grindfamily1@gmail.com.

39. There is probable cause to believe that evidence of Maurice Tolbert’s violations of
Title 18, United States Code, Sections 1951(a) (Hobbs Act robbery), 924(c) (use of a firearm
during a crime of violence), and Title 18, United States Code, Section 922(g)(1) (felon in
possession of a firearm) will be found on Maurice Tolbert’s iCloud account

INFORMATION REGARDING APPLE ID AND ICLOUD!

65. Apple is a United States company that produces the iPhone, iPad, and iPod Touch,
all of which use the iOS operating system, and desktop and laptop computers based on the Mac
OS operating system.

66. Apple provides a variety of services that can be accessed from Apple devices or, in
some cases, other devices via web browsers or mobile and desktop applications (“apps”). As
described in further detail below, the services include email, instant messaging, and file storage:

a. Apple provides email service to its users through email addresses at the

domain names mac.com, me.com, and icloud.com.

 

\ The information in this section is based on information published by Apple on its website, including, but
not limited to, the following document and webpages: “U.S. Law Enforcement Legal Process Guidelines,” available
at http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; “Create and start using an Apple ID,”
available at https://support.apple.com/en-us/HT203993; “iCloud,” available at http://www.apple.com/icloud/; “What
does iCloud back up?,” available at https://support.apple.com/kb/PH125 19; “iOS Security,” available at
https://www.apple.com/business/docs/iOS_Security_Guide.pdf, and “iCloud: How Can I Use iCloud?,” available at
https://support.apple.com/kb/PH26502.

12

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 13 of 27 Document 1
 

b. iMessage and FaceTime allow users of Apple devices to communicate in
real-time. iMessage enables users of Apple devices to exchange instant messages (“iMessages”’)
containing text, photos, videos, locations, and contacts, while FaceTime enables those users to
conduct video calls.

c. iCloud is a file hosting, storage, and sharing service provided by Apple.
iCloud can be utilized through numerous iCloud-connected services, and can also be used to store
iOS device backups and data associated with third-party apps.

d. iCloud-connected services allow users to create, store, access, share, and
synchronize data on Apple devices or via icloud.com on any Internet-connected device. For
example, iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple
devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used to store and
manage images and videos taken from Apple devices, and iCloud Photo Sharing allows the user
to share those images and videos with other Apple subscribers. iCloud Drive can be used to store
presentations, spreadsheets, and other documents. iCloud Tabs and bookmarks enable iCloud to
be used to synchronize bookmarks and webpages opened in the Safari web browsers on all of the
user’s Apple devices. iWork Apps, a suite of productivity apps (Pages, Numbers, Keynote, and
Notes), enables iCloud to be used to create, store, and share documents, spreadsheets, and
presentations. iCloud Keychain enables a user to keep website username and passwords, credit
card information, and Wi-Fi network information synchronized across multiple Apple devices.

e. Game Center, Apple’s social gaming network, allows users of Apple

devices to play and share games with each other.

13

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 14 of 27 Document 1
f. Find My iPhone allows owners of Apple devices to remotely identify and
track the location of, display a message on, and wipe the contents of those devices. Find My
Friends allows owners of Apple devices to share locations.

g. Location Services allows apps and websites to use information from
cellular, Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to determine a user’s
approximate location.

h. App Store and iTunes Store are used to purchase and download digital
content. iOS apps can be purchased and downloaded through App Store on iOS devices, or through
iTunes Store on desktop and laptop computers running either Microsoft Windows or Mac OS.
Additional digital content, including music, movies, and television shows, can be purchased
through iTunes Store on iOS devices and on desktop and laptop computers running either
Microsoft Windows or Mac OS.

67. Apple services are accessed through the use of an “Apple ID,” an account created
during the setup of an Apple device or through the iTunes or iCloud services. A single Apple ID
can be linked to multiple Apple services and devices, serving as a central authentication and
syncing mechanism.

68. |AnApple ID takes the form of the full email address submitted by the user to create
the account; it can later be changed. Users can submit an Apple-provided email address (often
ending in @icloud.com, @me.com, or @mac.com) or an email address associated with a third-
party email provider (such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to access
most Apple services (including iCloud, iMessage, and FaceTime) only after the user accesses and

responds to a “verification email” sent by Apple to that “primary” email address. Additional email

14

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 15 of 27 Document 1
 

39 66

addresses (“alternate,” “rescue,” and “notification” email addresses) can also be associated with
an Apple ID by the user.

69. Apple captures information associated with the creation and use of an Apple ID.
During the creation of an Apple ID, the user must provide basic personal information including
the user’s full name, physical address, and telephone numbers. The user may also provide means
of payment for products offered by Apple. The subscriber information and password associated
with an Apple ID can be changed by the user through the “My Apple ID” and “iForgot” pages on
Apple’s website. In addition, Apple captures the date on which the account was created, the length
of service, records of log-in times and durations, the types of service utilized, the status of the
account (including whether the account is inactive or closed), the methods used to connect to and
utilize the account, the Internet Protocol address (“IP address”) used to register and access the
account, and other log files that reflect usage of the account.

70. Additional information is captured by Apple in connection with the use of an Apple
ID to access certain services. For example, Apple maintains connection logs with IP addresses
that reflect a user’s sign-on activity for Apple services such as iTunes Store and App Store, iCloud,
Game Center, and the My Apple ID and iForgot pages on Apple’s website. Apple also maintains
records reflecting a user’s app purchases from App Store and iTunes Store, “call invitation logs”
for FaceTime calls, “query logs” for iMessage, and “mail logs” for activity over an Apple-provided
email account. Records relating to the use of the Find My iPhone service, including connection
logs and requests to remotely lock or erase a device, are also maintained by Apple.

71. Apple also maintains information about the devices associated with an Apple ID.

When a user activates or upgrades an iOS device, Apple captures and retains the user’s IP address

and identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is the serial

15

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 16 of 27 Document 1
 

 

number of the device’s SIM card. Similarly, the telephone number of a user’s iPhone is linked to
an Apple ID when the user signs in to FaceTime or iMessage. Apple also may maintain records
of other device identifiers, including the Media Access Control address (“MAC address”), the
unique device identifier (““UDID”), and the serial number. In addition, information about a user’s
computer is captured when iTunes is used on that computer to play content associated with an
Apple ID, and information about a user’s web browser may be captured when used to access
services through icloud.com and apple.com. Apple also retains records related to communications
between users and Apple customer service, including communications regarding a particular
Apple device or service, and the repair history for a device.

72. Apple provides users with five gigabytes of free electronic space on iCloud, and
users can purchase additional storage space. That storage space, located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services, including: email
(iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo
Sharing); documents, spreadsheets, presentations, and other files ((Work and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain). iCloud
can also be used to store iOS device backups, which can contain a user’s photos and videos,
iMessages, Short Message Service (“SMS”) and Multimedia Messaging Service (“MMS”)
messages, voicemail messages, call history, contacts, calendar events, reminders, notes, app data
and settings, Apple Watch backups, and other data. Records and data associated with third-party
apps may also be stored on iCloud; for example, the iOS app for WhatsApp, an instant messaging
service, can be configured to regularly back up a user’s instant messages on iCloud Drive. Some
of this data is stored on Apple’s servers in an encrypted form but can nonetheless be decrypted by

Apple.
16

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 17 of 27 Document 1
 

73. In my training and experience, evidence of who was using an Apple ID and from
where, and evidence related to criminal activity of the kind described above, may be found in the
files and records described above. This evidence may establish the “who, what, why, when, where,
and how” of the criminal conduct under investigation, thus enabling the United States to establish
and prove each element or, alternatively, to exclude the innocent from further suspicion.

74. | The stored communications and files connected to an Apple ID may provide direct
evidence of the offenses under investigation. For example, these communications and files may
include, among other things, text messages or screen shots of text messages between Hatchett and
his victims, records of Hatchett’s posting of ads for prostitution, records of financial transactions
of proceeds from Hatchett’s sex trafficking crimes, and photographs evidencing his control,
violence, and sex trafficking activities. Based on my training and experience, instant messages,
emails, voicemails, photos, videos, and documents are often created and used in furtherance of the
kind of criminal activity described herein, including to communicate and facilitate the offenses
under investigation.

75. In addition, the user’s account activity, logs, stored electronic communications, and
other data retained by Apple can indicate who has used or controlled the account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, subscriber information, email and messaging logs,
documents, and photos and videos (and the data associated with the foregoing, such as geo-
location, date and time) may be evidence of who used or controlled the account at a relevant time.
As an example, because every device has unique hardware and software identifiers, and because
every device that connects to the Internet must use an IP address, IP address and device identifier

information can help to identify which computers or other devices were used to access the account.

17

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 18 of 27 Document 1
 

Such information also allows investigators to understand the geographic and chronological context
of access, use, and events relating to the crime under investigation.

76. Account activity may also provide relevant insight into the account owner’s state
of mind as it relates to the offenses under investigation. For example, information on the account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan
to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to
conceal evidence from law enforcement).

77, Other information connected to an Apple ID may lead to the discovery of additional
evidence. For example, the identification of apps downloaded from App Store and iTunes Store
may reveal services used in furtherance of the crimes under investigation or services used to
communicate with co-conspirators, or applications used to post ads for prostitution, conduct
financial transactions with proceeds of sex trafficking, and/or make reservations for travel and
hotels used for sex trafficking activities. In addition, emails, instant messages, Internet activity,
documents, and contact and calendar information can lead to the identification of co-conspirators
and instrumentalities of the crimes under investigation.

78. Therefore, Apple’s servers are likely to contain stored electronic communications
and information concerning subscribers and their use of Apple’s services. In my training and
experience, such information may constitute evidence of the crimes under investigation including,
but not limited to, information that can be used to identify the account’s user or users.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

79. | anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to

require Apple to disclose to the government copies of the records and other information (including

18

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 19 of 27 Document 1
the content of communications and stored data) particularly described in Section I of Attachment
B. Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.
CONCLUSION
80. Based on the forgoing, I request that the Court issue the proposed search warrant.
Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the

service or execution of this warrant.

19

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 20 of 27 Document 1
 

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with Apple ID and iCloud account
grindfamily1@gmail.com that is stored at premises owned, maintained, controlled, or operated by

Apple Inc., a company headquartered at Apple Inc., 1 Infinite Loop, Cupertino, CA 95014.

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 21 of 27 Document 1
 

ATTACHMENT B
Particular Things to be Seized
L Information to be disclosed by Apple

To the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, regardless of whether such information is located within or outside
of the United States, including any messages, records, files, logs, or information that have been
deleted but are still available to Apple, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government,
in unencrypted form whenever available, for each account or identifier listed in Attachment A:

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was created, the length of service, the IP address used to
register the account, account status, associated devices, methods of connecting, and means and
source of payment (including any credit or bank account numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers, and any devices used to access Apple services), including serial numbers, Unique
Device Identifiers (““UDID”), Advertising Identifiers (“IDFA”), Global Unique Identifiers
(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifiers ““MEID”), Mobile Identification Numbers (“MIN”), Subscriber

Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 22 of 27 Document 1
 

(“MSISDN”), International Mobile Subscriber Identities (““IMSI”), and International Mobile
Station Equipment Identities (“IMEI”);

c. The contents of all emails associated with the account from January 1, 2011 to the
present, including stored or preserved copies of emails sent to and from the account (including
all draft emails and deleted emails), the source and destination addresses associated with each
email, the date and time at which each email was sent, the size and length of each email, and the
true and accurate header information including the actual IP addresses of the sender and the
recipient of the emails, and all attachments;

d. The contents of all instant messages associated with the account January 1, 2011
to the present, including stored or preserved copies of instant messages (including iMessages,
SMS messages, and MMS messages) sent to and from the account (including all draft and
deleted messages), the source and destination account or phone number associated with each
instant message, the date and time at which each instant message was sent, the size and length of
each instant message, the actual IP addresses of the sender and the recipient of each instant
message, and the media, if any, attached to each instant message;

e. The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWork
(including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud
Keychain, and all address books, contact and buddy lists, notes, reminders, calendar entries,
images, videos, voicemails, device settings, and bookmarks;

f. All activity, connection, and transactional logs for the account (with associated IP

addresses including source port numbers), including FaceTime call invitation logs, messaging

2

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 23 of 27 Document 1
 

and query logs (including iMessage, SMS, and MMS messages), mail logs, iCloud logs, iTunes
Store and App Store logs (including purchases, downloads, and updates of Apple and third-party
apps), My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,
Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple
services (including all associated identifiers), and logs associated with iOS device purchase,
activation, and upgrades;

g. All activity and transactional logs related to attempts to erase or restore the
account or devices connected to the account to factory settings;

h. All records and information regarding locations where the account or devices
associated with the account were accessed, including all data stored in connection with Location
Services, Find My iPhone, Find My Friends, and Apple Maps;

i. All records pertaining to the types of service used;

j. All records pertaining to communications between Apple and any person
regarding the account, including contacts with support services and records of actions taken; and

k. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Apple (including, but not limited to, the keybag.txt and
fileinfolist.txt files).

The Provider is hereby ordered to disclose the above information to the government

within 7 days of service of this warrant.

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 24 of 27 Document 1
 

I. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and/or
instrumentalities of violations of Title 18, United States Code, Sections 1951(a) (Hobbs Act
robbery), 924(c) (use of a firearm during a crime of violence), and Title 18, United States Code,
Section 922(g)(1) (felon in possession of a firearm) involving Maurice Tolbert and his associates
since December 1, 2017, to the Present, including, for each account or identifier listed on
Attachment A, information pertaining to the following matters:

a. The identity of the person(s) who created or used the Apple ID, including records
that help reveal the location of such person(s) at a given time;

b. Evidence indicating how and when the account was accessed or used, to determine
the chronological and geographic context of account access, use and events relating to the crime
under investigation and the account subscriber;

C. Any records pertaining to the means and source of payment for services (including
any credit card or bank account number or digital money transfer account information);

d. Evidence indicating the subscriber’s state of mind as it relates to the crime under
investigation;

e. Evidence of illegal firearm possession;

f. Evidence that may identify any co-conspirators or aiders and abettors, including

records that help reveal their whereabouts;

g. Evidence of communications between the subscriber and any co-conspirators; and
h. Evidence indicating how and where the subscriber spent and stored the fruits of his
armed robberies.
4

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 25 of 27 Document 1
 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)
I, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. J am employed by [PROVIDER], and my title is

. lam qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. J state
that the records attached hereto are true duplicates of the original records in the custody of
[PROVIDER]. The attached records consist of [GENERALLY DESCRIBE
RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of [PROVIDER], and they were made by [PROVIDER] as a regular practice;
and

b. such records were generated by [PROVIDER’S] electronic process or system
that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of [PROVIDER] in a manner to ensure that they are true duplicates of the
original records; and

2. the process or system is regularly verified by [PROVIDER], and at all
times pertinent to the records certified here the process and system functioned properly and

normally.

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 26 of 27 Document 1
 

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

Case 2:19-mj-00968-NJ Filed 02/20/20 Page 27 of 27 Document 1
